Court of Appeals, State of Michigan

                                               ORDER
                                                                             David H. Sawyer
 Tracy Lynn Sullivan v Brian Robert Sullivan                                   Presiding Judge

 Docket No.    348606                                                        Anica Letica

 LC No.        18-104696-DM                                                  James Robert Redford
                                                                               Judges


               The Court orders that the April 16, 2020 opinion is hereby AMENDED to correct a
typographical error. The caption of the opinion is amended to correct petitioner-appellee’s name to read
“Trish Oleksa Haas.”

              In all other respects, the opinion remains unchanged.



                                                          ______________________________
                                                           Presiding Judge




                                 April 17, 2020